Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-60 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/22/2021, was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. The IDS documents were considered. A signed copy of Form PTO-1449 is enclosed herewith. 

Claim Rejections - 35 USC § 103-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 1-5 and 15 under 35 U.S.C. 103 as being unpatentable over Vavvas (U.S. Pub. No. 20140357570, published 12/04/2014, cited in the previous office action) in view of: i) Halazy (U.S. Pub. No. 20120040933, published 02/16/2012, cited in the previous office action); and ii) Lyu (Cancer Letters, 2012, 322, 159-168, cited in the previous office action), is withdrawn in view of the amendment of claim 1 to newly recite the limitation of “a cryopreservation composition”, and addition of new claims 57-60.
The rejection of claims 1-7, 11 and 15 under 35 U.S.C. 103 as being unpatentable over Vavvas (U.S. Pub. No. 20140357570, published 12/04/2014, cited in the previous office action) in view of: i) Halazy (U.S. Pub. No. 20120040933, published 02/16/2012, cited in the previous office action); and ii) Lyu (Cancer Letters, 2012, 322, 159-168, cited in the previous office action) as applied to claims 1-5 and 15 above, and further in view of: i) Keller (J. Neuroscience, 1998, 18(2), 687-697, cited in the previous office action); and ii) Nilsen (U.S. Pub. No. 20020042052, 04/11/2002, cited in the previous office action), is withdrawn in view of the amendment of claim 1 to newly recite the limitation of “a cryopreservation composition”, and addition of new claims 57-60.
Response to the Applicants’ Arguments
Applicants’ arguments (see pages 11-20 of Remarks filed on 03/22/2021), have been fully considered, but they are rendered moot in view of the Applicants’ amendments. For example, Applicants’ amendment of claim 1 to newly recite the limitation of “a cryopreservation composition”, and addition of new claims 57-60, necessitates new grounds of rejections set forth below in the instant rejection.
Applicants’ amendments, filed on 03/22/2021, have each been entered into the record. Applicants have amended claims 1-15. Applicants have newly added claim 57-60. Claims 16-56 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected invention. Claims 8-10 and 12-14 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected species. Claims 8-10 and 12-14 are directed to claims requiring non-elected additional active agents.  Therefore, claims 1-7, 11, 15 and 57-60 are subject of the Office action below.

Claim Objections
Claims 2-3, 7 and 57 are objected to because the recitation of: i) “wherein said necroptosis inhibitor compound comprises ……” in claims 2-3 and 57; and ii) “wherein said superoxide dismutase comprises ……” in claim 7, is improper Markush language which should be in alternative language, for example, “selected from the group consisting of …….. or pharmaceutically acceptable salt thereof”. A claim element defined by selection from a group of alternatives (a Markush grouping) requires selection from a closed group "consisting of" (rather than "comprising" or "including") the alternative members. See MPEP § 803.02 and MPEP § 2111.03. Appropriate correction is required.
Claim Rejections - 35 USC § 103
New Grounds of Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 , 15 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (hereinafter, “Lee”, Reproductive Biology, 2014, 178, 16-20) as evidenced by: i) PubChem CID 2828334 (created 05/21/2005); and in view of  Henry et al (hereinafter, “Henry”, J. Ovarian Research, 2016, 9(4), 1-10), as evidenced by Finucane et al (hereinafter, “Finucane”, J. Biol Chemistry, 1999, 274(4), 2225-2233).
Applicants describe their invention as a composition comprising a necroptosis inhibitor and a Bax channel inhibitor, which finds utility in the reduction of the incidence of necroptosis and apoptosis, during cryopreservation of mammalian cells, tissues, and organs. Please see instant specification at, for example, ¶s 2 and 8-9. 
The specification states that the composition is suitable for use with any cell type, tissue or organ, including but not limited to ovary (see ¶ 156).
Independent claim 1 is directed to a cryopreservation composition comprising a necroptosis inhibitor compound and a Bax channel inhibitor compound.
Regarding claim 1 Lee teaches a cryopreservation composition comprising necrostatin-1 (Nec-1), which finds utility in the cryopreservation of ovarian tissue. Please see title of the article and abstract. Lee discloses Nec-1 as a necroptosis inhibitor (see page 19, 1st ¶ on right column).  Lee discloses that Nec-1 supplementation was found to result in improving the survival of ovarian tissue during cryopreservation and after transplantation (see pages 18-19, under the title “Comment” and Table 2). Although Lee is not explicit in disclosing the chemical name and structure of Nec-1,  PubChem CID 2828334 provides evidence that Nec-1 is known by the name 5-((1H-indol-3-yl)methyl)-3-methylimidazolidine-2,4-dione (see pages 1-2). Please see Figure 1 below for structural illustration.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

                                                       Figure 1
	The instant specification at ¶ 57, states that term “analog” may encompass any compound having a structure similar to that of another one, but differing from it in respect of a certain component such as a functional group or a substructure. The term “analog” is used interchangeably with “analog compound”. Accordingly, Nec-1 qualifies as an analog of 5-((7-Chloro-1H-indol-3-yl)methyl)-3-methyl-2,4-imidazolidinedione (Nec-1s, see instant  specification at ¶s 55-56). Please see Figure 2 below for side by side comparison of Nec-1 and Nec-1s.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

                                                       Figure 2
	Lee discloses that one of the major barriers to cryopreservation of ovarian tissue is that a large number of primordial follicles are lost when the ovarian tissue is transplanted. Lee discloses that cryopreservation induces three main types of morphologically or biochemically distinct programmed cell death, which are: 1) necroptosis; 2) apoptosis (caspase mediated or caspase independent); and 3) autophagy. Please see left column ¶s on page 17.
	Lee differs from claim 1 only insofar as Lee is not explicit in teaching a Bax inhibitor compound in a cryopreservation composition.
	Henry is cited for teaching a cryopreservation composition comprising a pan-caspase inhibitor (Z-VAD-FMK). Henry discloses that Z-VAD-FMK supplementation was found to result in improving the quality and survival of ovarian tissue, when compared to a control sample. Please see abstract, Figures 2-6 and Table 2. Similar to Lee (see discussions above), Henry discloses that cryopreservation induces apoptosis (see page 1, 2nd ¶ on right column). Although Henry is not explicit in teaching Z-VAD-FMK as a Bax inhibitor, Finucane provides evidence that Z-VAD-FMK is an inhibitor of Bax-induced apoptosis (see page 2228, Figure 2).
Regarding cryopreservation of ovarian tissue, Henry states:
 “Currently, patients with cancer clearly benefit from aggressive chemotherapy, radiotherapy and bone marrow transplantation. However, these treatments can induce premature ovarian failure (POF) in girls or young women. Ovarian cryopreservation should be proposed to these patients before they begin treatment. This procedure has already allowed the birth of more than 40 babies across the world [1–3], but it still needs to be optimized. Indeed, ovarian cortex cryopreservation followed by auto-transplantation after cancer remission affects the quality of the ovarian tissue. The primordial follicular reserve decreases, which consequently impairs the survival lifespan of the grafted tissue fragments, limiting the possibility for procreation.” (Emphasis added).

At the time the instant invention was filed, one skilled in the art would have found it obvious to modify Lee as evidenced by PubChem CID 2828334, with Henry as evidenced by Finucane, in order to arrive at a cryopreservation composition comprising a necroptosis inhibitor (e.g., Nec-1) and a Bax inhibitor (e.g., Z-VAD-FMK). The artisan of the ordinary skill would have considered formulation a cryopreservation composition comprising the necroptosis inhibitor in combination with the Bax inhibitor, in order to broaden the spectrum of activity and for the advantage of the additive effects of a combination therapy. The skilled artisan would have had a reasonable expectation that a cryopreservation composition comprising a necroptosis inhibitor (e.g., Nec-1) and a Bax inhibitor (e.g., Z-VAD-FMK), would exhibit an enhanced improvement in the quality and survival of cells, tissues or organ (e.g., ovarian tissue), when compared to a composition comprising the necroptosis inhibitor alone or the composition comprising the Bax inhibitor alone.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
	Regarding claim 3, Lee as evidenced by PubChem CID 2828334, teaches an analog of 5-((7-Chloro-1H-indol-3-yl)methyl)-3-methyl-2,4-imidazolidinedione (see discussions above).
	Regarding claim 15, Lee teaches ethylene glycol and sucrose (see page 17, under the title “Materials and methods”). The specification (see ¶s 120-121) discloses that the term “pharmaceutically acceptable” in reference to carriers and excipients may encompass a liquid (e.g., glycols) and solid (e.g., sugars).
Regarding claim 60, the recitation of the intended outcome of a cryopreservation composition of claim 1 reducing the incidence of cellular plasticity of one or more cells, tissues, organs or organisms, is not given any patentable weight because the recited clause is simply expressing the intended result of a process positively recited. Please see Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003). Since Lee as evidenced by PubChem CID 2828334 and Henry as evidenced by Finucane combine to disclose a cryopreservation composition of claim 1 (see discussions above), the cryopreservation composition of Lee as evidenced by PubChem CID 2828334 and Henry as evidenced by Finucane, must necessarily exhibit the same outcomes of recited in claim 60, because the recited outcome is a natural process that flows from cryopreservation composition and the at least one or more cells, tissues, organs or organisms. Please see MPEP, 2111.04.  
  In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus the claims fail to patentably distinguish over the state of the art as represented by the cited references.  
Therefore, the invention as a whole was prima facie obvious at the time it was filed. 

Claims 1, 3-4, 15 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Vavvas (U.S. Pub. No. 20140357570, published 12/04/2014, cited in the previous Office action) as evidenced by Finucane et al (hereinafter, “Finucane”, J. Biol Chemistry, 1999, 274(4), 2225-2233) and in view of Herickhoff et al (hereinafter, “Herickhoff”, U.S. Pub. No. 20150037783, published 02/05/2015).
Regarding claim 1, Vavvas teaches a composition comprising Nec-1(I-C) and ZVAD. Please see ¶s 0333, 0339 and 0341. Vavvas discloses: i) Nec-1(I-C), as necroptosis inhibitor (see ¶ 0136); and ii) ZVAD, a pan-caspase inhibitor (also known as Z-VAD, benzyloxycarbonyl-Val-Ala-Asp(OMe)-fluoromethyl ketone see ¶ 0133), as an apoptosis inhibitor (see ¶ 0125). Vavvas at ¶ 0312, discloses that in certain embodiments, the apoptosis inhibitor compounds include compounds that target Blc-2 proteins, which include Bax. It is also noted that Applicants disclose Bax as a Bcl-2 associated protein (see also instant specification at ¶ 66). 
Although Vavvas is not explicit in teaching ZVAD, as a Bax inhibitor, Finucane provides evidence that ZVAD, a caspase inhibitor, is an inhibitor of Bax-induced apoptosis (see page 2228, Figure 2). 
Accordingly, Vavvas as evidenced by Finucane, teaches a composition comprising a necroptosis inhibitor and a Bax inhibitor.
Nec-1(I-C) is an abbreviation for a necrostatin-1 compound of Formula (I-C), i.e., 5-((7-Chloro-1H-indol-3-yl)methyl)-3-methyl-2,4-imidazolidinedione (see ¶ 0145), which is also the Applicants’ elected necroptosis inhibitor compound (see pages 1-2 of the Remarks filed on 08/31/2020 and instant  specification at ¶s 55-56, compound Nec-1s). Please see Figure 1 below for the structure of Nec-1(I-C) and ZVAD.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

                                                       Figure 1
Vavvas discloses the inventive composition as useful for preserving neuron viability, promoting nerve function, and enhancing axon growth (see ¶s 0003 and 0009-0011). Vavvas discloses that necroptosis (programmed necrosis) and apoptosis represent two different mechanisms of neuronal cell death, which may be mechanism for CND disorders such as disorders associated with loss of cognitive, motor and sensory functions. Please see ¶s 0006 and 0009-0012.
Although Vavvas as evidenced by Finucane teaches a composition comprising a necroptosis inhibitor and a Bax inhibitor that can useful in, for example, preserving neuron viability (see discussions above), Vavvas as evidenced by Finucane differs from claim 1 only insofar as Vavvas as evidenced by Finucane is not explicit in disclosing the composition as useful in the cryopreservation of cells, tissues, organs or organisms.
Herickhoff teaches that cryopreservation is a common method of preserving cells, tissues and the like, wherein cellular collections are cooled then frozen to a final temperature perhaps such as -80oC or -196oC. However, the same cells are not often viable upon thawing. For example: i) frozen neurons have a post-cryogenic viability rate of about 30%; ii) livebirths from frozen oocytes can average about 20%; iii) nearly 50% of cryopreserved sperm cells are often not viable after cryopreservation; and iv) similarly in cells such as umbilical cord blood, only 40% or less of the cells may be viable. Please see ¶s 0002 and 0007. 
Among the cryopreservation induced damage that may affect viability Herickhoff discloses, for example, apoptosis or apoptosis cascade, necrosis and oxidative damage (see ¶ 0004). The effect and a measure of the viability of can be specific for a specific cell type and in general can be understood to include at least one of a variety of attributes including, for example, reducing the amount of apoptosis, reducing the quantity of necrotic cells and decreasing oxidative damage. Please see ¶ 0031.
Accordingly, at the time the instant invention was filed, one skilled in the art would have found it obvious to employ a composition comprising a necroptosis inhibitor (e.g., Nec-1(I-C)) and a Bax inhibitor (e.g., ZVAD), as a cryopreservation composition. The person skilled in the art would have considered formulation a cryopreservation composition comprising the necroptosis inhibitor in combination with the Bax inhibitor, in order to broaden the spectrum of activity and for the advantage of the additive effects of a combination therapy. The skilled artisan would have had a reasonable expectation that a cryopreservation composition comprising a necroptosis inhibitor (e.g., Nec-1(I-C)) and a Bax inhibitor (e.g., ZVAD), would confer protection of, for example, cryopreserved neurons from necroptosis (programmed necrosis) and apoptosis. One of the ordinary skill in the art would have had a reasonable expectation that a cryopreservation composition comprising a necroptosis inhibitor (e.g., Nec-1(I-C)) and a Bax inhibitor (e.g., ZVAD), would exhibit an enhanced improvement in the viability of cells, tissues or organ (e.g., neurons), when compared to a composition comprising the necroptosis inhibitor alone or the composition comprising the Bax inhibitor alone.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
Regarding claim 3, Vavvas teaches 5-((7-Chloro-1H-indol-3-yl)methyl)-3-methyl-2,4-imidazolidinedione (see discussions above).
Regarding claim 4, Vavvas discloses that the term “therapeutically effective amount”, is understood to mean the amount of the active ingredient, for example, a necroptosis inhibitor and/or an apoptosis inhibitor that is sufficient to provide the desired therapeutic outcome (see ¶ 0276). In certain embodiments, from about 0.025 mg to about 4 mg. from about 0.035 mg to about 2 mg, from about 0.05 mg to about 2 mg, from about 0.1 mg to about 2 mg, from about 0.2 mg to about 1 mg, or from about 0.2 mg to about 0.8 mg of the necroptosis inhibitor, can be administered (see ¶ 0290). The dosage range in claim 4 is art-recognized variables (see discussions above). Therefore, the selection specific amount of a necroptosis inhibitor (e.g., 5-((7-Chloro-1H-indol-3-yl)methyl)-3-methyl-2,4-imidazolidinedione), would have been routinely determined and optimized in the pharmaceutical art.  A prima facie case of obviousness exists in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (see MPEP § 2144.05). As recognized by MPEP § 2144.05, 
Generally, differences in concentration or tempera-ture will not support the patentability of subject mat-ter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Furthermore, MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
Regarding claim 15, Vavvas discloses pharmaceutically acceptable carriers or excipients (see ¶s 0277, 0323 and 0325).
Regarding claim 60, the recitation of the intended outcome of a cryopreservation composition of claim 1 reducing the incidence of cellular plasticity of one or more cells, tissues, organs or organisms, is not given any patentable weight because the recited clause is simply expressing the intended result of a process positively recited. Please see Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003). Since Vavvas as evidenced by Finucane and Herickhoff combine to teach a cryopreservation composition of claim 1 (see discussions above), the cryopreservation composition of Vavvas as evidenced by Finucane and Herickhoff, must necessarily exhibit the same outcomes of recited in claim 60, because the recited outcome is a natural process that flows from cryopreservation composition and the at least one or more cells, tissues, organs or organisms. Please see MPEP, 2111.04.  
  In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus the claims fail to patentably distinguish over the state of the art as represented by the cited references.  
Therefore, the invention as a whole was prima facie obvious at the time it was filed. 

Claims 1-5, 15 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Vavvas (U.S. Pub. No. 20140357570, published 12/04/2014, cited in the previous Office action) as evidenced by Finucane (J. Biol Chemistry, 1999, 274(4), 2225-2233) and in view of Herickhoff (U.S. Pub. No. 20150037783, published 02/05/2015), as applied to claims 1, 3-4, 15 and 60 above and further in view of Halazy (U.S. Pub. No. 20120040933, published 02/16/2012).
The limitation of claims 1, 3-4, 15 and 60 as well as the corresponding teachings of Vavvas as evidenced by Finucane and Herickhoff are discussed above, and are hereby incorporated into the instant rejections.
The invention of claims 2 and 5 are further limited to a specific Bax inhibitor compound selected from the group consisting of the list disclosed therein.
Vavvas as evidenced by Finucane and Herickhoff differ from instant claims 2 and 5 only insofar as the cited references do not combine to explicitly teach a Bax inhibitor compound of claims 2 and 5.
Halazy is cited for disclosing 9-(piperazinylalkyl) carbazole compounds represented by a compound of formula (I) or pharmaceutically acceptable salts thereof, as a Bax inhibitor compounds, which find utility in the treatment of disorders associated with apoptosis. Please see title of the invention, abstract, ¶s 0012, 0036, 0049-0050, 0055, 0055-0215 and 0219-0220. Halazy discloses compounds such as 3,6-Dibromo-α-(1-piperazinylmethyl)-9H-carbazole-9-ethanol (see ¶ 0063). Halazy discloses that pharmaceutically acceptable salts of the compound of formula (I), are acid addition salts formed with pharmaceutically acceptable acids like hydrochloride (see ¶ 0049). Accordingly, at the time the instant invention was filed, a person of the ordinary skill in the art would have understood that Halazy contemplates a pharmaceutically acceptable salt of 3,6-Dibromo-α-(1-piperazinylmethyl)-9H-carbazole-9-ethanol, such as 3,6-Dibromo-α-(1-piperazinylmethyl)-9H-carbazole-9-ethanol dihydrochloride.
Similar to Vavvas (see discussions above), Halazy discloses that: i) neuronal death occur via apoptotic or necrotic process, following traumatic nerve injury or during neurodegenerative diseases (see ¶ 0006); ii) Bax is a pro-apoptotic protein associated with Bcl-2 family of proteins (see ¶s 0007 and 0220); and iii) the inventive Bax inhibitor compounds are suitable to be used as medicaments alone as Bax antagonists for treatment of disorders associated with apoptosis, or in combination with other medicaments (see ¶s 0218 and 0313).
Regarding claim 5:
 i) Vavvas discloses that the term “therapeutically effective amount”, is understood to mean the amount of the active ingredient, for example, a necroptosis inhibitor and/or an apoptosis inhibitor that is sufficient to provide the desired therapeutic outcome (see ¶ 0276). In certain embodiments, from about 0.05 mg to about 2 mg, from about 0.2 mg to about 2 mg, from about 0.05 mg to about 1.5 mg, from about 0.15 mg to about 1.5 mg, from about 0.4 mg to about 1 mg, or from about 0.5 mg to about 0.8 mg of an apoptosis inhibitor, can be administered (see ¶ 0290).
 ii) Halazy discloses that the amount of the Bax inhibitor actually administered will typically be determined by a physician, in light of the relevant circumstances, including the condition to be treated, the chosen route of administration, the actual compound administered, the age, weight, and response of the individual patient, the severity of the patient's symptoms, and the like (see ¶ 0315).
The dosage range in claim 5 is art-recognized variables (see discussions above). Therefore, the selection specific amount of a Bax inhibitor (e.g., 3,6-Dibromo-α-(1-piperazinylmethyl)-9H-carbazole-9-ethanol dihydrochloride), would have been routinely determined and optimized in the pharmaceutical art.  A prima facie case of obviousness exists in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (see MPEP § 2144.05). As recognized by MPEP § 2144.05, 
Generally, differences in concentration or tempera-ture will not support the patentability of subject mat-ter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Furthermore, MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
At the time the instant invention was filed, a person skilled in the art would have found it obvious to modify Vavvas as evidenced by Finucane and Herickhoff with Lyu, in order to arrive at the invention of claims 2 and 5. The skilled artisan would have had a reasonable expectation that a cryopreservation composition comprising a necroptosis inhibitor (e.g., Nec-1(I-C)) and a Bax inhibitor (e.g., 3,6-Dibromo-α-(1-piperazinylmethyl)-9H-carbazole-9-ethanol dihydrochloride),  would confer protection of, for example, cryopreserved neurons from necroptosis (programmed necrosis) and apoptosis. One of the ordinary skill in the art would have had a reasonable expectation that a cryopreservation composition comprising a necroptosis inhibitor (e.g., Nec-1(I-C)) and a Bax inhibitor (e.g., 3,6-Dibromo-α-(1-piperazinylmethyl)-9H-carbazole-9-ethanol dihydrochloride), would exhibit an enhanced improvement in the viability of cells, tissues or organ (e.g., neurons), when compared to a composition comprising the necroptosis inhibitor alone or the composition comprising the Bax inhibitor alone.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
  In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus the claims fail to patentably distinguish over the state of the art as represented by the cited references.  
Therefore, the invention as a whole was prima facie obvious at the time it was filed. 

Claims 1-7, 11, 15 and 57-60 are rejected under 35 U.S.C. 103 as being unpatentable over Vavvas (U.S. Pub. No. 20140357570, published 12/04/2014, cited in the previous Office action) as evidenced by Finucane (J. Biol Chemistry, 1999, 274(4), 2225-2233) and in view of: i) Herickhoff (U.S. Pub. No. 20150037783, published 02/05/2015) and ii) Halazy (U.S. Pub. No. 20120040933, published 02/16/2012, cited in the previous Office action), as applied to claims 1-5, 15 and 60 above and further in view of: i) Keller (J. Neuroscience, 1998, 18(2), 687-697, cited in the previous Office action); and ii) Nilsen (U.S. Pub. No. 20020042052, published 04/11/2002, cited in the previous Office action).
The invention of claims 6-7, 11 and 57-59 are further limited to an additional active ingredient selected from the group consisting of the list disclosed therein.
Vavvas as evidenced by Finucane, Herickhoff and Halazy differ from instant claims 6-7, 11 and 57-59 only insofar as the cited references do not combine to explicitly teach an additional active ingredient of claims 6-7, 11 and 57-59.
Keller relates to oxidative stress induced apoptosis (see abstract). Keller discloses manganese superoxide dismutase as an inhibitor of oxidative stress induced apoptosis. Please see, for example, title of the article, abstract and Figure 1. 
Nilsen discloses that Kunitz assay (Kunitz M., 1950 Crystalline Deoxyribonuclease II. Digestion of Thymus Nucleic Acid. The Kinetics of Reaction: J. Gen. Physiol., 33 363-377), is used for determining unit of an enzyme.  Please see ¶s 0052 and 006. It is noted that the Applicants also disclose that the Kunitz units are determined as defined in the Kunitz assay (Kunitz M., 1950 Crystalline Deoxyribonuclease II. Digestion of Thymus Nucleic Acid. The Kinetics of Reaction: J. Gen. Physiol., 33 363-377). Please see instant specification at ¶ 105.
At the time the instant invention was filed, one of the ordinary skill in the art would have found it obvious to modify Vavvas as evidenced by Finucane, Herickhoff and Halazy with Keller and Nilsen, in order to arrive at the invention of claims 6-7, 11 and 57-59. The artisan of the ordinary skill would have considered addition of manganese superoxide dismutase to a cryopreservation composition comprising (e.g., Nec-1(I-C)) and a Bax inhibitor (e.g., 3,6-Dibromo-α-(1-piperazinylmethyl)-9H-carbazole-9-ethanol dihydrochloride), in order to broaden the spectrum of activity and for the advantage of the additive effects of a combination therapy. The skilled artisan would have had a reasonable expectation that a cryopreservation composition of Vavvas as evidenced by Finucane, Herickhoff and Halazy further comprising manganese superoxide dismutase, would confer protection of, for example, cryopreserved neurons from necroptosis (programmed necrosis) and apoptosis. One of the ordinary skill in the art would have had a reasonable expectation that the cryopreservation composition, would exhibit an enhanced improvement in the viability of cells, tissues or organ (e.g., neurons), when compared to a composition comprising the necroptosis inhibitor alone or the composition comprising the Bax inhibitor alone. The skilled artisan would have employed the Kunitz assay in order to measure the units of enzyme activity in KU (see discussions above).
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
Regarding claims 11 and 58-59, the amounts of a necroptosis inhibitor and an apoptosis inhibitor employed, are art-recognized variables (see discussions above). Therefore, the selection of specific amount(s) of a necroptosis inhibitor (e.g., Nec-1) or an apoptosis inhibitor (e.g., manganese superoxide dismutase), would have been routinely determined and optimized in the pharmaceutical art.  A prima facie case of obviousness exists in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (see MPEP § 2144.05). As recognized by MPEP § 2144.05, 
Generally, differences in concentration or tempera-ture will not support the patentability of subject mat-ter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Furthermore, MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus the claims fail to patentably distinguish over the state of the art as represented by the cited references. 
Therefore, the invention as a whole was prima facie obvious at the time of the filing.
Conclusion
No claim is allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629